Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its dependent claims recite a photoreactive hydrophobic polymer made from monomers comprising 1 to 6 mol% of a benzophenone moiety. However, a “benzophenone moiety” refers to a portion of a molecule and is not itself a monomer. The examiner recommends that monomer (a) of claim 1 be amended to recite a photoactive monomer comprising a benzophenone moiety, noting that the specification, for example at paragraphs 16, 25-26, and 28, requires that the monomer (a) be photoactive, and that the claim requires that the polymer product be photoreactive. For the purposes of examination monomer (a) has been considered to require a photoactive monomer comprising a benzophenone moiety.
Similarly, claim 7 recites that the “benzophenone moiety” is selected from monomer compounds rather than just benzophenone moieties, and the examiner similarly recommends that the claim be amended to recite a photoactive monomer comprising a benzophenone moiety.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,359,156. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1, 4, and 8 of the ‘156 patent recite a coating composition corresponding to that of claim 1 of the current application, where the photoreactive hydrophobic polymer is prepared from 1 to 6 mol% of at least one photoactive monomer comprising a benzophenone moiety, a 94 to 99 mol% of N-vinylpyrroline, and acrylates or methacrylates of the structure recited in claim 1 of the current application, and where the polymer has the glass transition temperature recited in claim 1 of the current application. Claims 2-3, 5-7, and 9-23 of the ‘156 patent are analogous to claims 2-21 of the current application. 

Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action by amending claim 1 to recite a photoactive monomer comprising a benzophenone moiety for monomer (a), and if the double patenting rejection set forth above were overcome.
Goddard (WO 2018/237224 A1), discloses curable polymeric coatings that can be used for surfaces of biomedical devices. The polymer of Goddard can be prepared from monomers A, B, and C, wherein A and B are acrylate monomers and C can be 4-methacryloxybenzophenone. However, the polymers of Goddard comprise 10 to 30 mol% of photoactive monomer, outside the range recited for monomer (a) of the claimed polymer, and one of ordinary skill in the art would not have had motivation to modify the polymer of Goddard to contain substantially less photoactive monomer then taught by Goddard. McCoy (U.S. PG Pub. No. 2018/0244927) discloses a polymerizable coating composition comprising 2-hydroxyethyl methacrylate and N-vinyl pyrrolidone, as well as an initiator which can be a benzophenone photoinitiator. However, the photinitiator is consumed during polymerization, and McCoy therefore does not teach a photoreactive polymer, as required by the current claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771